SUMMARY ORDER
UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.
Appellant Charles M. Fallon, Jr. appeals the district court’s (Casey J.) confirmation of a New York Stock Exchange arbitral panel’s ruling, which denied Fallon’s challenge to the forfeiture condition on certain deferred-compensation “bonus” awards paid by his former employer, Salomon Smith Barney. The district court found the awards not to be “wages” within the meaning of New York labor law (which prohibits the forfeiture of earned wages), and accordingly refused to vacate the arbitrators’ decision. We need not reach the question of whether the awards are wages, however, because where, as here, an arbi-tral panel declines to explain its ruling, the courts must confirm the arbitration award “[i]f there is even a barely colorable justification for the outcome reached.” Willem-ijn Houdstermaatschappij, BV v. Standard Microsystems Corp., 103 F.3d 9, 13 (2d Cir.1997) (internal quotation marks omitted). Having carefully studied the record and the parties’ briefs, we conclude that, in light of Truelove v. Northeast Capital & Advisory, Inc., 95 N.Y.2d 220, 715 N.Y.S.2d 366, 738 N.E.2d 770 (2000), there is a colorable argument for excluding Fal-lon’s deferred compensation from the category of “wages” under New York labor law.
We have considered the appellant’s remaining arguments and find them without merit. Accordingly, the judgment of the district court is AFFIRMED.